      Case 1:20-mc-00199-JGK-OTW Document 98 Filed 08/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re Application of Vale S.A., Vale Holdings Case No. 1:20-mc-00199(JGK)(OTW)
 B.V., and Vale International S.A. for an Order
 Pursuant to 28 U.S.C. § 1782 to Conduct        STIPULATION REGARDING
 Discovery for Use in Foreign Proceedings.      PROTECTIVE ORDER


       WHEREAS, on October 6, 2020, counsel for Vale S.A., Vale Holdings B.V., and Vale

International S.A. (collectively, “Vale”) and certain other parties executed a Stipulation and

Protective Order (the “Protective Order”);

       WHEREAS, on October 7, 2020, the Court so-ordered the Protective Order (D.E. 69);

       WHEREAS, on March 16, 2021, Vale moved for leave to serve a subpoena (the

“Subpoena”) on Signa Chrysler Holding LLC (“Signa”) (D.E. 90) and, on June 22, 2021, the Court

granted that motion (D.E. 91);

       WHEREAS Vale and Signa agree that the Protective Order shall govern any document

production made by Signa in response to the Subpoena;

       IT IS HEREBY ORDERED that the Protective Order shall apply to any document

production made by Signa in response to the Subpoena.



SO STIPULATED AND AGREED.

Dated: August 4, 2021

 CLEARY GOTTLIEB STEEN &                          MCDERMOTT WILL & EMERY LLP
 HAMILTON LLP

 By: /s/ Jeffrey A. Rosenthal                     By:
     Jeffrey A. Rosenthal                               Andrew B. Kratenstein
     Lisa M. Schweitzer                                 Monica S. Asher
     Lisa Vicens
                                                  One Vanderbilt Avenue
 One Liberty Plaza                                New York, New York 10017
     Case 1:20-mc-00199-JGK-OTW Document 98 Filed 08/04/21 Page 2 of 2




 New York, New York 10006                       T: (212) 547-5400
 T: 212-225-2000                                F: (212) 547-5444
 F: 212-225-3999                                akratenstein@mwe.com
 jrosenthal@cgsh.com                            masher@mwe.com
 lschweitzer@cgsh.com
 evicens@cgsh.com                               Attorneys for Signa Chrysler Holding LLC

 Attorneys for Vale S.A., Vale Holdings B.V.,
 and Vale International S.A.


SO ORDERED.


                                                ____________________________________
                                                Ona T. Wang
                                                United States Magistrate Judge

Dated:                  , 2021_____________________
         New York, New York
